Title: To Thomas Jefferson from Justus Erich Bollmann, 10 October 1804
From: Bollmann, Justus Erich
To: Jefferson, Thomas


               
                  Sir,
                  Newyork October 10th. 1804
               
               My Friend near the Frontier of Hungary knowing that severe Cold is sometimes injurious to the Wines of that Country did not like to forward the Parcell ordered by Your Excellency untill last Spring, and the Difficulties attending at present the Intercourse with Hamburg have still further delayed its arrival in this Country. The Wines have however now safely come to Hand in 24 Boxes, containing as follows
               20 Boxes of One Dozen Bottles each, is 240 Bottles of the Wine of Your Choice.
               3 Boxes of One Dozen each, is 36 Bottles Tokay.
               1 Box with 12 Bottles of various Sorts of Hungary Wines of superior Quality, such as come under the Description of Vins de liqueur.

               The whole Invoice, charging for myself only the usual Commission of 5 pr. Ct, amounts to $578.08 as will appear from the Calculation which I inclose for Your Information.
               A Bottle of the Wine contained in the first 20 Boxes will cost $1.70; of the Tokay $3.31; and of the other Wines $4.36
               The Wines though purchased on the lowest Terms, having been paid for before they were shipped, are somewhat dearer than I could have wished, which arises partly from the heavy Expences attending the Transport of Goods by land from Hamburg to Toenningen, and partly from the very unfavourable Exchange on Hamburg which is at present 6 pr. Ct above par. You will please to observe however that the Bottles contain 1⅔ Quarts each, and that the Wine which costs $1.70 pr. Bottle is therefore cheaper than Claret at $1 pr. Bottle, and, being entirely without Sediment, has moreover the Advantage of giving no Waste whilst at the same Time it will probably be more agreable to Your Excellency’s Taste.
               The 4 Boxes which are higher priced, being a Curiosity in this Country and excellent of their kind I should be glad and feel myself much obliged to You if You would be pleased to take them with the Rest. If it should however be inconvenient I must be satisfied that You take from the Invoice only what is agreable to Your Order.
               The House which supplies me with these Wines—Johan Carl Ludwig & Son in Mittelwalde in the County of Glatz—have been neglectful in not replying to some of Your particular Questions relative to the precise Place of the Growth of these Wines and the Name they are designated by in Hungary, but I shall repeat my Inquiries on those Points.
               The 24 Boxes now received are at Philadelphia, and I can occasion them either to be handed over to Your Agent there or to be shipped to Washington as may be most agreable to You. I have myself with my Children lived for some Time past at a little Retreat on long Island near Newyork and shall receive Your Excellency’s Reply if directed to me to the latter Place. 
               I remain with great Respect Your Excellency’s most obt. St.
               
                  
                     J. Erich Bollmann
                  
               
            